


Exhibit 10.20


EXECUTION VERSION




JOINDER TO REVOLVING CREDIT AGREEMENT




JOINDER dated as of February 7, 2014 (this “Joinder”) to the Revolving Credit
Agreement dated as of March 21, 2011 among NATIONAL RURAL UTILITIES COOPERATIVE
FINANCE CORPORATION, a not-for-profit cooperative association incorporated under
the laws of the District of Columbia (together with its successors, the
“Borrower”), the lenders party thereto, JPMORGAN CHASE BANK, N.A., as
Administrative Agent (together with its successors in such capacity, the
“Administrative Agent”), The Royal Bank of Scotland plc, as Syndication Agent,
and THE BANK OF NOVA SCOTIA, The Bank of Tokyo-Mitsubishi UFJ, Ltd., KeyBank
National Association and MIZUHO BANK, LTD., as Co-Documentation Agents (as
amended or otherwise modified and in effect immediately prior to the
effectiveness of this Joinder, the “Credit Agreement”).


W I T N E S S E T H


WHEREAS, the Borrower has requested that REGIONS BANK (“Regions”), become a Bank
under the Credit Agreement pursuant to Section 2.17 of the Credit Agreement, and
Regions desires to become a 2016 Bank under the Credit Agreement and be bound by
all of the terms and conditions thereof;


NOW, THEREFORE, the parties hereto hereby agree as follows:


Section 1. Definitions; References. Capitalized terms used and not otherwise
defined herein shall have the respective meanings assigned thereto in the Credit
Agreement.


Section 2. Joinder. As of the date hereof, subject to the terms and conditions
set forth herein, Regions is made a party to the Credit Agreement as a Bank with
the Commitment (the “New Commitment”) set forth opposite its name on the
signature pages hereof. Regions agrees to be bound by all of the terms and
conditions applicable to a Bank under the Credit Agreement and accedes to all of
the rights and obligations of a Bank as if it had been an original party to the
Credit Agreement. The Commitment Schedule is hereby amended by adding the New
Commitment thereto.


Section 3. Governing Law. This Joinder shall be governed by and construed in
accordance with the laws of the State of New York.


Section 4. Counterparts. This Joinder may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.


Section 5. Effectiveness. This Joinder shall become effective and shall be
binding on all parties hereto as of the date hereof upon receipt by the
Administrative Agent of a duly executed counterpart of this Joinder from each
party hereto (or, in the case of any party as to which an executed counterpart
shall not have been received, receipt by the Administrative Agent in form
satisfactory to it of facsimile or other written confirmation from such party of
execution of a counterpart hereof by such party).



57638322.3



--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the parties hereto have caused this Joinder to be duly
executed by their respective authorized officers as of the day and year first
above written.






NATIONAL RURAL UTILITIES COOPERATIVE FINANCE CORPORATION


By: /s/ J. ANDREW DON
Name: J. Andrew Don
Title: Senior Vice President and Chief Financial Officer




































































[Signature Page to Regions Bank Joinder Agreement - Three-Year Facility]

57638322.3



--------------------------------------------------------------------------------






Commitment:
REGIONS BANK

$30,000,000.00
        
By: /s/ JUAN A. CAZORLA
Name: Juan A. Cazorla    

Title: Senior Vice President



57638322.3

